Name: Commission Regulation (EEC) No 3052/81 of 26 October 1981 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31981R3052Commission Regulation (EEC) No 3052/81 of 26 October 1981 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 306 , 27/10/1981 P. 0008 - 0009 Spanish special edition: Chapter 03 Volume 23 P. 0156 Portuguese special edition Chapter 03 Volume 23 P. 0156 *****COMMISSION REGULATION (EEC) No 3052/81 of 26 October 1981 amending Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (2) established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas in the light of the most recent information available to the Community on the trade practices followed by the importing countries concerned and the official nature of the agencies in question, the agencies listed in the Annex to this Regulation should be added to the list; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The agencies listed in the Annex to this Regulation are hereby added to the lists of agencies issuing invitations to tender in non-member countries annexed to Regulation (EEC) No 2730/81. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9. 1981, p. 25. ANNEX 1.2 // // // Importing country // Issuing organization // // // BELIZE // The Marketing Board PO Box 479 117, North Front Street Belize City // BULGARIA // Agro Commerce 2, rue Gavril Guenou Sofia 1000 Bulgarocoop 99, rue Rakovski Sofia 1000 // IRAQ // State Enterprise for Foodstuff Trading PO Box 14122 Baghdad // LIBYA // The General Dairies and Products Company PO Box 5318 Tripoli // //